McGuane, J.
The defendant in this appeal raises the issue that in this particular case the plaintiff had the burden of proving that the goods were received in good condition, not just that they were received. His contention is that there must be evidence in the report to sustain the judge's findings and absent that evidence he was entitled to a directed verdict.
The report contains the following summary of testimony. “The merchandise was placed on defendant’s truck under the defendant driver's supervision. The defendant’s driver was able to observe the conditions of the reels, in that one ormore of the reels were broken apart. He, however, accepted the load and took it to the depot in South Windsor. Conn.”
The trial judge then goes on to make the following finding of facts:
It is found that the reels were delivered to the defendant in good condition at the plaintiff s place of business In Springfield, Mass.
Certainly without using certain words the summary of testimony and the inferences drawn by the acceptance and loading of the plaintiff’s goods by the defendant support the finding of fact by the trial .justice.
A finding supported by evidence will be upheld unless vitiated by error of law. Brown’s Case, 334 Mass. 343.
“An Appellate Court should not disturb a finding if it can be supported on any reasonable view of the evidence with all rational inferences of which it is susceptible.” Luongo v. Zimmerman, 47 Mass. App. Dec. 126 at p. 129.
*187As to the defendant’s Motion for New Trial, in order to retry the issue of damages, it was adequately covered by the judge’s finding of fact.
There being no prejudicial error the report is dismissed.